 386DECISIONS OFNATIONALLABOR RELATIONS BOARDLaborersLocal 459,Southwestern IllinoisDistrictCouncil of the Laborers International Union ofNorthAmerica,AFL-CIOandAssociated GeneralContractors Of Illinois and Hoeffken Bros. Inc.and Daniel L.Hocking.Case 14-CD-436January 23, 1973DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN MILLER ANDMEMBERSFANNING AND PENELLOThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing a charge filed by Associated General Contractorsof Illinois on behalf of Hoeffken Bros. Inc., hereincalled the Employer, alleging that Laborers Local459, Southwestern Illinois District Council of Labor-ers InternationalUnion of North America, AFL-CIO, hereafter, called Laborers, has violated Section8(b)(4)(D) of the Act. A hearing was held beforeHearing Officer Frank E. Wallemann on October 10,1972.All parties appeared at the hearing and wereafforded full opportunity to be heard, to examineand cross-examine witnesses, and to adduce evidencebearing on the issues. Thereafter, briefs were filed bythe Employer and the Laborers which have beenduly considered.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Boardmakes the following findings:I.THE BUSINESS OF THE EMPLOYERHoeffken Bros. Inc., an Illinois corporation en-gaged in the business of constructing highways andbridges,annually receives goods and materialsvalued in excess of $50,000, which goods are shippedfrom outside the State of Illinois. At all relevanttimes, Hoeffken Bros. Inc. has been a member of theSouthern Illinois Contractors Association, an associ-ation of employers engaged in the building andconstruction industry, which negotiates and adminis-terscollective-bargaining agreements with variouslabor organizations for and on behalf of its members.The parties stipulated, and we find, that theEmployer is engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assertjurisdiction herein.II.THE LABORORGANIZATION INVOLVEDThe parties stipulated, and we find, that Laborersis a labor organization within the meaning of Section2(5) of the Act.III.THE DISPUTEA.TheWork in DisputeThe notice of hearing described the work in disputeas:The cleaning, oiling, and stacking of concreteforms, and the stacking of lumber in HoeffkenBros. lnc.s',warehouse located in Belleville,Illinois.At the hearing, Laborers took the position that thedispute also involved "wrecking, stripping, disman-tling and moving" of all concrete forms. In its brief,the Employer stated that it had no objection to theBoard including the additionally described work inits ruling since that work is so closely related to thedisputed work referred to in the notice.B.Background and Facts of the DisputeThe Employer has had a contractual relationshipwith the Laborers for in excess of 20 years. As in pastcontracts, the Employer, under the present collective-bargaining agreement, agrees to recognize the Labor-ers"as the representative of all building andcommon laborers in its employ." By its terms, thecontractprovides that the work of "Wrecking,stripping, dismantling, cleaning, moving and oilingof all concrete forms" is laborers' work. The contractalso contains a grievance and arbitration clause.Usually work as described in the contract relatingto concrete forms is performed at a highway orbridge jobsite. However, the Employermaintains awarehouse location, or "tin shed," where the con-crete forms are stored when not in use, and hasassigned work concerning the cleaning, oiling, andstacking of concrete forms and stacking of lumber atthe warehouse to any employee who was available atthe time.Since at least1969, the Employer has employedstudents to work around the warehouse and office,cleaning up, moving, and throwing out discardedforms, hauling to the dump, greasing bolts, sweeping,painting, general cleanup, and related duties. During1972, the Employer had two students and two otherlaborersworking around the warehouse and officeperforming these diverse functions. It was not untilAugust 1972 that the Laborers became aware thatstudents and other employees, working under laborers'201NLRB No. 54 LABORERSLOCAL 459scale,were performing work at the warehouse andspecifically work as described in the contract.About the end of August 1972, Hugo Schewe, theLaborers business representative,observed the unre-presented employees working in and around thewarehouse cleaning,oiling,moving,and stackingconcrete forms.Schewe approached the Employer'sdispatcher and warehouse supervisor,Robert Bech-erer,and told him that he wanted"the kids" out ofthewarehouse because they were doing laborerswork.Schewe said that he was "going to shut theSwansea job down"on September 1 if the boys werenot out of the shed because he had"lots of card menout of work."During the next 2 days,Schewe alsotold Albert Hoeffken,president of the Employer, andJohn Hoeffken,vice president of the Employer, to"get the kids out" or he would shut down theSwansea job. In his conversation with John Hoeffkenon September 1, Schewe related that he was notclaiming the cleanup work and that he did not care if"the kids" cut the grass and swept the floors. TheSwansea job referred to is a paving and bridgeconstruction project of the Employer located at theedge of Belleville,Illinois.There is no showing that any work stoppage hastaken place and, on September 1, the instant chargewas filed.Thereafter,Laborers requested arbitrationof the instant dispute along with demands forarbitrationon other matters.The Employer, inresponse to the Laborers request,refused to arbitratethe matter,noting that the instant charge had beenfiled and the Laborers failed to acknowledge the no-work stoppage provisions of the arbitration clausewhen it threatened to shut down the Swansea job.C.Contentions of the PartiesLaborers asserts that, until Business Agent Schewevisited the warehouse in late August,itwas not awarethat unrepresented employees were working at thewarehouse performing work as described in thecontract.Laborers contends that,under the explicitterms of its contract with the Employer,the disputedwork is to be performed by employees represented byit. In this regard,Laborers argues that,although thewarehouse is not mentioned in the contract, if theparties had intended to exclude warehouse work,theywould have had specific language in thecontract explaining the exclusion.Furthermore, inapplying the contract to this dispute,Laborers claimsthat the dispute can be handled by the arbitrationclause in the contract.The Employer contends that its contract with theLaborers has never been applied to employees at thewarehouse,and claims that evidence relating to thehistory of negotiations,the contract language itself,and the Employer's recent pay practices support that387contention.In regard to arbitration,the Employernotes that the unrepresented employees are notbound by the arbitration procedures of the contractand there is, therefore,no agreed-upon method forsettling this dispute.Two unrepresented employees,presently perform-ing the disputed work,claim they have been doingthe work satisfactorily and feel they are entitled tocontinue to do it.D.Applicability of the StatuteBefore the Board may proceed to a determinationof the dispute pursuant to Section 10(k) of the Act, itmust be satisfied that(1) there is reasonable cause tobelieve that Section 8(b)(4)(D) has been violated, and(2) the parties have not agreed upon a method for thevoluntary adjustment of the dispute.The record indicates that, on August 30,Laborersrequested that the Employer assign the disputedwork to employees represented by it, and threatenedto shut down the Swansea job, a highway project ofthe Employer,if the Employer did not assign thework to its members.Following the Employer'scontinued assignment of the disputed work tounrepresentedemployees,Laborers again twicethreatened to shut down the Swansea job. Accord-ingly,based on these undenied threats, we find thatthere is reasonable cause to believe that Section8(b)(4)(D)has been violated.ees constitute a "class" within the meaning of Section8(b)(4)(D),and as they are not bound by thegrievance procedure of the Laborers contract, norare they bound to any procedures of voluntarysettlement, there does not exist any agreed-uponmethod for the voluntary adjustment of the disputetowhich all parties are bound.Accordingly, thematter is properly before the Board for determina-tion under Section 10(k) of the Act.E.Merits of the DisputeCertain factors usually considered by the Board inmaking jurisdictional awards are not present in thisproceeding. In this regard,the record shows that theBoard has not issued a certification of bargainingrepresentative nor have there been any jurisdictionalawards by joint boards.Similarly, there has been nosubstantial showing of any area practice, or even thatother employers engaged in highway constructionmaintain a warehouse or "tin shed." Neither has itbeen shown that the disputed work necessitates anyspecial skills.There are other factors, however, towhich we can look in making a determination.1.Assignment, custom,and practiceThe Employer claims that its present assignment is 388DECISIONS OF NATIONALLABOR RELATIONS BOARDin conformity with its practicesinceat least 1969.The record shows that,at least since1969, theEmployer has employed students and occasionallyother employees working below laborers' scale to dowork at the warehouse. However, the record alsoshows that the Employer has assigned employeeswho were available to do the disputed work at thewarehouse when the work needed doing,and certainlaborers represented by Laborerstestifiedthat theyhad done the work in the past and did not receivelessthan scale.Accordingly,we find that theassignment,custom, and practice does not favoreither the laborers or the unrepresented employeesperforming the work at present.2.Efficiency, economy,and effectThe Employer claims thatit ismore economicaland efficient to have unrepresented employeesperform the disputed work. In this regard, theEmployer contends that there is not enough work forthe unrepresented employeesunless theircleanupwork is combined with the disputed work and thatthere is a possibility of laying off the unrepresentedemployees. It appears, however, that the onlyeconomic advantage to the Employer is that it doesnot have to pay the unrepresented employees thelaborers' scale and the record does not support orsubstantiate the claim thatcertain unrepresentedemployees may have to be laid off. As either group isas efficient as the other, we conclude that the recorddoes not support the Employer's claims ofefficiencyand effect and we attach little significance to theEmployer's claim of economy.3.Collective-bargaining agreementsLaborers bases its claim on the collective-bargain-ing agreement with the Employer in which"wreck-ing,stripping,dismantling,cleaning,oilingandstacking of concrete forms" is assigned to laborersrepresentedby it.We read the bargaining agreementhere involved as unequivocally supporting on its facethe claim urgedby the Laborers. The only work notclearlywithin thecontractualclaim of Laborers isthe "stackingof lumber."However,stacking oflumber is so closelyrelated tothe work described inthe notice of hearing and the work encompassed inthe contract that it is virtuallyimpossible to separateit therefrom.Indeed, the Employer's vice presidenttestified that cleaning and stackinggo hand in hand.The Employer'sunrepresentedemployees have nobargaining agreement and no contractual claim tothe work.In these circumstances,we find that theLaborersclaim to the work indispute hasclear andunambiguoussupport inits agreementwith employermembers ofthe SouthernIllinoisContractor Associ-ation,part of the Associated General Contractors ofIllinois.On the basis of the entirerecord, therefore,we shalldetermine the existing jurisdictionalcontroversy byawarding to laborers representedby Laborers Local459, Southwestern IllinoisDistrictCouncil of theLaborersInternationalUnion of North America,AFL-CIO,rather thanto the Employer's unrepre-sented employees, the workof "wrecking,stripping,dismantling,cleaning,oiling and stacking of concreteforms and stackingof lumber"inHoeffken Bros.Inc.'swarehouselocatedin Belleville,Illinois.Thepresent determination is limited to the particularcontroversy which gaverise to thisproceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended,and upon the basis of theforegoing findings, and the entire record in this case,theNationalLaborRelations Board makes thefollowing Determination of Dispute:Employees employed by Hoeffken Bros.Inc. aslaborersand currently represented by LaborersLocal 459,Southwestern Illinois District Council ofthe Laborers International Union of North America,AFL-CIO,are entitled to perform wrecking, strip-ping, dismantling, cleaning, oiling,and stacking ofconcrete forms and stacking of lumber in HoeffkenBros. Inc.'s warehouse located in Belleville, Illinois.